Citation Nr: 0513560	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  96-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
a low back disability prior to June 19, 2002.  

2.	Entitlement to an evaluation in excess of 40 percent for 
a low back disability on and after June 19, 2002.  

3.	Entitlement to a compensable rating for migraine 
headaches prior to June 10, 1994.  

4.	Entitlement to a rating in excess of 30 percent  for 
migraines on and after June 10, 1994.  

5.	The propriety of a noncompensable rating for 
costochondritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from April 1989 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating action by the 
New York, New York RO that granted service connection for 
myoclonic low back pain which was assigned a 10 percent 
rating from September 12, 1992.  In March 1994 the veteran 
appeared and gave testimony at an RO hearing before a hearing 
officer.  A transcript of this hearing is of record.  In a 
decision of April 1994 the hearing officer granted service 
connection for headaches, which were assigned a 
noncompensable (0 percent) rating from September 12, 1992.  
The raring for the veteran's low back disability was 
increased to 20 percent from September 12, 1992.  In a June 
1995 rating action, the New York RO increased the rating for 
the veteran's headache disorder to 30 percent from June 10, 
1994.  

The veteran moved his residence and the case were transferred 
to the RO in Philadelphia, Pennsylvania.  On a November 1996 
rating action that RO granted service connection for 
costochondritis, which was assigned a noncompensable rating 
from September 12, 1992.  The veteran again moved and the 
case was thereupon transferred back to the RO in New York 
City, but when he moved again the case was transferred to the 
RO in Newark, New Jersey.  In a rating action of September 
2003 that RO increased the rating for the veteran's low back 
disorder to 40 percent disabling, effective June 19. 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received in May 1993 the veteran reported 
treatment at the VA Medical facility in the Bronx, New York, 
since October 1, 1992, for various disabilities, including 
headaches, his low back pain, and chest pains.  He requested 
that these records be obtained and considered in regard to 
his current claims.  In March 1994 the RO sought to obtain 
records from this VA facility reflecting treatment for the 
previous year and requested that treatment records from 
February 11, 1993 through March 24, 1994 be obtained.  VA 
clinical records from the Bronx VA Medical Center for this 
period were thereafter obtained and associated with the 
claims folder, but no records prior to February 11, 1993 were 
either requested or received.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995). The RO should obtain clinical records of  the 
veteran's reported treatment for chest pains, headaches, and 
low back pain from the Bronx VA Medical Center prior to 
February 11, 1993.  Any records obtained should be associated 
with the claims folder.  

In addition, the claims folder contains a June 2003 statement 
from a private neurologist who reported treating the veteran 
for sciatica since December 2001.  No clinical records from 
this private physician are in the claims folder.  The RO 
should obtain clinical records of  the veteran's reported 
treatment from this physician from December 2001 to the 
present.  

In addition, during a VA neurology examination conducted in 
June 2003 the veteran reported that he had been afforded a 
magnetic resonance imaging study (MRI) scan of the lumbar 
spine and had been told that it showed a possible disc bulge 
but no herniation.  A report of this MRI study is evidence 
relevant to the veteran's claims for increased ratings for 
his low back disability, but such is not currently in the 
claims folder and should be obtained prior to further 
appellate consideration of these claims.  

Also, during outpatient treatment at the Northport VA Medical 
Center in July 2004 the veteran reported that he had been 
receiving treatment for his low back problems at a private 
medical facility, identified as the Union Hospital.  No 
records reflecting this private treatment are currently in 
the claims folder and such should be obtained prior to 
further appellate consideration of his claim for an increased 
rating for his low back disability.  

In regard to the veteran's migraine disability, the Board 
notes that The RO has evaluated the veteran's disability 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2004), under which a 30 percent evaluation is provided 
for migraines with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months. The maximum schedular evaluation is 50 percent. That 
evaluation is provided when there are very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

The veteran was afforded a VA neurological examination in May 
2003.  However, it appears from the record that the neurology 
examiner did not have access to the veteran's claims folder 
at the time of the examination..  Moreover, the neurological 
examination did not report clinical findings needed to 
evaluate the disability under Diagnostic Code 8100.  The 
Board therefore believes that the veteran should be afforded 
another VA neurological evaluation to determine the current 
severity of his headache disability.  

The Board also notes that the veteran has never received a VA 
examination to determine the severity of his costochondritis 
disability and such should be accomplished prior to further 
appellate consideration of this claim.  

This case is remanded for the following actions:

1.  Obtain copies of all clinical records 
documenting the veteran's reported 
treatment at the Bronx VA Medical Center 
prior to February 11, 1993.  All records 
obtained should be associated with the 
claims folder.  

2.  Ask the veteran to provide the name 
of the medical facility at which he 
received an MRI of his low back and the 
approximate date of this study.  He 
should also be requested to provide the 
address of the medical facility 
identified as the Union Hospital where he 
reportedly received treatment for his low 
back disability in approximately June and 
July 2004.  When the veteran responds and 
provides any necessary authorizations, 
the report of this MRI study and the 
clinical records reflecting his treatment 
for low back pain at the Union Hospital 
should be obtained and associated with 
the claims folder.  

3.  Take the necessary steps to obtain 
records of the veteran's treatment by Yan 
Chun Zhang, M.D., at Suburban Neurology 
P.C., Livingston, New Jersey, for his low 
back disability from September 2001 to 
the present. 

4.  The veteran should be accorded an 
examination in order to ascertain the 
severity of his costochondritis.  Review 
of musculoskeletal impairment should 
include an assessment of all functional 
impairment resulting from the 
costochondritis.  All tests indicated are 
to be accomplished and all findings 
reported in detail.  These findings 
should include an assessment as to 
whether the veteran's costochondritis is 
productive of slight, moderate, 
moderately severe, or severe impairment.  
The claims folder must be furnished to 
the examiner in connection with the 
examination.

5.  The veteran should be afforded a 
neurologic examination to evaluate his 
headache disorder.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination and it should be 
noted in the examination report that the 
claims folder has been reviewed.  All 
pertinent clinical findings should be 
reported.  The examiner should note the 
frequency of prostrating attacks of 
headache and whether they result in 
severe economic inadaptability.  

6.  The claims should then be re-
adjudicated, and if not fully granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



